Citation Nr: 0003548	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for asthmatic 
bronchitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In June 1996, a hearing was held at the RO before the 
undersigned.

The Board remanded this case in October 1996 for further 
development.  The case has returned on appeal.  

The issues of entitlement to service connection for COPD and 
asthmatic bronchitis will be addressed in the remand section 
of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claims of entitlement to service connection 
for asthmatic bronchitis and COPD are supported by cognizable 
evidence demonstrating that the claims are plausible and 
capable of substantiation.

3.  Chronic sinusitis was present during active service.

4.  Chronic sinusitis is not shown to have clearly and 
unmistakably existed prior to service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
asthmatic bronchitis and COPD are well grounded.  38 U.S.C.A. 
§ 5107.

2.  Chronic sinusitis was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-grounded determination

The veteran's claims for service connection for sinusitis, 
asthmatic bronchitis, and COPD, to include as due to service 
exposure to Agent Orange, are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the issues have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. § 
5107(a).

With respect to these claims, Carl Claxton, D.O., attributed 
COPD, chronic sinusitis, bronchiectasis, and asthmatic 
bronchitis to the veteran's reported exposure to Agent Orange 
while in the Republic of Vietnam.  In addition, the veteran 
has testified under oath that he was exposed to Agent Orange 
during service, and that he subsequently incurred these 
disorders as a result.  

Given that there is competent evidence of the current 
disabilities, the veteran's lay statements of exposure to 
Agent Orange, and competent evidence of a nexus between the 
reported inservice exposure and the current disabilities, the 
Board finds these claims well grounded.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

II.  Service connection for sinusitis

A.  Background

By decision dated in October 1974, the RO denied entitlement 
to service connection for chronic sinusitis.  In August 1981, 
the RO denied the application to reopen the veteran's claim 
for entitlement to service connection for chronic sinusitis 
because new and material evidence had not been submitted.  In 
the same decision, the RO also denied entitlement to service 
connection for chronic sinusitis secondary to exposure to 
Agent Orange.  

However, after the August 1981 RO decision, the regulations 
regarding service connection for disabilities claimed to be 
residuals of Agent Orange exposure underwent liberalizing 
changes.  In an April 1994 rating decision, the RO determined 
that service connection for chronic sinusitis, to include as 
due to exposure to Agent Orange was not warranted.  Where a 
claim is based upon a substantive right created by statutory 
or regulatory provisions that did not exist at the time of 
the prior final denial of the claim, the intervening change 
in law is itself sufficient to change the factual basis, and 
de novo review is warranted.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1998); Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied 115 S. Ct. 
61 (1994).  

Additionally, the claim for service connection for chronic 
sinusitis as directly related to service, and as a residual 
of Agent Orange exposure, is one claim for service connection 
for chronic sinusitis based on different theories of service; 
these are not separate claims.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997); cf. Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Therefore, the Board finds that the issue 
currently before the Board is entitlement to service 
connection for chronic sinusitis, to include claimed as a 
residual of Agent Orange exposure.



B.  Relevant laws

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  The veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability in such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions and hardships of 
service.  38 C.F.R. § 3.306.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, chloracne shall be service-connected, even though 
there is no evidence of such disease during service, if it is 
manifested to a compensable degree within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 U.S.C.A. §§ 1112, 1113, 
1116; 38 C.F.R. §§ 3.307, 3.309(e).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

C.  Analysis

Based on a thorough review of the evidence, the Board finds 
that entitlement to service connection for chronic sinusitis 
is warranted on a direct basis for the following reasons.  
First, there is no credible evidence that the veteran 
experienced chronic sinusitis prior to service.  For example, 
the veteran's March 1965 pre-induction examination report is 
negative for chronic sinusitis.  Although the veteran 
reported in September 1966 that he had had sinusitis by 
history, a service examiner noted that this was not 
considered disabling.  While the appellant certainly is 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).  Moreover, the September 1966 induction 
examination report is negative for sinusitis.  Therefore, as 
there is no credible evidence to the contrary when he entered 
service, the Board finds that the veteran did not have a 
preexisting chronic sinusitis condition, and the presumption 
of soundness has not been rebutted.

Second, the remaining service medical records clearly show 
that the veteran experienced severe, permanent sinusitis 
during his service in the Republic of Vietnam and on return 
to the United States.  For example, an October 1967 physical 
profile record indicates that the veteran had permanent 
chronic sinusitis.  The profile restricts the veteran from 
serving in a tropical climate, and orders weekly allergy 
injections.  

Furthermore, an October 1967 clinical record provides the 
following medical history.  The veteran reported intermittent 
allergies since he was 14.  The symptoms were 
characteristically very mild in the winter with seasonal 
exacerbations beginning in the spring and through summer, 
with very severe symptoms in August.  When he arrived in 
Vietnam in February 1967 his symptoms became very severe and 
continuous.  Antihistamines and steroids provided no relief.  
His superior officer sent him for medical attention.  The 
examiner diagnosed chronic sinusitis.  

In November 1967, another physical profile reveals a 
diagnosis of chronic sinusitis that was incurred in the line 
of duty and did not exist prior to service.  The profile 
report also indicates that he was to be given duties with 
permanent assignment limitations.  An April 1968 service x-
ray report shows evidence of bilateral maxillary and possibly 
ethmoid sinusitis.  An incomplete May 1968 service allergy 
clinic treatment report indicates that the veteran's 
condition had not improved.  The veteran provided an eight-
year history of spring and summer allergies that were not bad 
until he went to the Republic of Vietnam.  Service physicians 
in the Republic of Vietnam transferred the veteran to Japan 
where he underwent allergy studies.  There, he received 
injection therapy.  His problems continued when he arrived at 
Fort Sill, Oklahoma.  While this report is incomplete, the 
fact that the service sent him back to the United States 
because of his allergies reflects the severity of the 
veteran's sinus disorder.  The Board finds the foregoing 
evidence compelling because it shows that he was routinely 
treated for chronic, permanent sinusitis during his tour of 
duty. 

Although the veteran's August 1968 "REFRAD" examination 
report is negative for sinusitis, the Board finds that it 
lacks probative weight when compared with the service medical 
records as a whole.  The service medical records show that 
over a sustained period of time the veteran experienced 
severe, permanent, chronic sinusitis through May 1968.  In 
comparison, the Board finds that the August 1968 examination 
report, alone, cannot negate the findings in service medical 
records.  Thus, the Board finds that the service medical 
records convincingly show that the veteran had chronic, 
permanent sinusitis while in service.

Third, the post-service medical evidence shows that the 
chronic sinusitis continued after service.  For example, in 
August 1974 a VA otolaryngologist diagnosed the veteran with 
moderate, allergic rhinosinusitis based on x-ray studies.  
This finding clearly supports the veteran's contention that 
his chronic sinusitis continued after discharge.  

It is important to note that the VA otolaryngologist also 
commented that the veteran's sinus disorder developed during 
childhood and, thus, it pre-existed service.  Nevertheless, 
the Board finds that this opinion lacks probative weight in 
comparison with the service medical records.  As noted 
previously, the induction examination is negative for chronic 
sinusitis.  Although the veteran gave a history of allergies 
at induction, there is no competent medical evidence at that 
time that he had chronic sinusitis.  See Espiritu, 2 Vet. 
App. at 494.  The Board finds the service medical records are 
controlling because they are based on evaluations of the 
veteran at entrance and during service.  In contrast, the VA 
otolaryngologist reached his opinion almost ten years after 
the veteran entered service.  Thus, the Board does not find 
the VA otolaryngologist's opinion persuasive.

Even assuming, however, that chronic sinusitis pre-existed 
service, the service medical records clearly show that it 
increased in severity and became permanently chronic during 
service.  Thus, service connection based on aggravation would 
be warranted in any case.  38 C.F.R. § 3.306.

The Board further notes that subsequent VA and private 
medical records show that the veteran has continued to 
experience chronic sinusitis.  Significantly, in a June 1996 
written statement, Dr. Claxton attributed the veteran's 
chronic sinusitis to his service in Vietnam, where he was 
presumably exposed to Agent Orange.  It is important to note 
that the Board limits the probative value of Dr. Claxton's 
statement specifically to the chronicity of the veteran's 
sinusitis.  In other words, Dr. Claxton's statement provides 
a medical nexus between the chronic sinusitis diagnosed in 
service and the current disorder.  Therefore, the Board finds 
Dr. Claxton's statement credible on that basis.

The Board does not find the doctor's statement credible with 
respect to exposure to Agent Orange, however, because there 
is no credible objective evidence in the record that the 
veteran was exposed while in the Republic of Vietnam.  As 
noted, sinusitis is not a presumptive condition.  38 C.F.R. 
§§ 3.307, 3.309.  The Court has indicated that unless a 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e), a veteran's exposure to Agent 
Orange will not be presumed.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  Instead, the appellant has to provide 
evidence indicating exposure to Agent Orange.  McCartt at 
168.  His descriptions of exposure, without corroborating 
competent evidence, are insufficient.  

Hence, although the Board finds that Dr. Claxton's statement 
shows that the chronic sinusitis noted in service is more 
likely than not related to the current condition, his 
statement does not persuasively show that the veteran was 
exposed to Agent Orange while in service.  The Board will 
address this point further in the Remand section of this 
action.

Accordingly, given that the veteran did not have pre-existing 
chronic sinusitis, and that he developed chronic, permanent 
sinusitis in service, which has continued thereafter, the 
Board is of the opinion that the evidence warrants the grant 
of the benefit sought on a direct basis.  38 C.F.R. § 3.303, 
Savage, 10 Vet. App. at 498.

Given that service connection has been granted on a direct 
basis, the Board will forego an analysis with respect to 
service connection due to exposure to Agent Orange. 


ORDER

The claims for entitlement to service connection for 
asthmatic bronchitis and COPD are well grounded.

Service connection for sinusitis is granted.


REMAND

As noted above, given that the claims of entitlement to 
service connection for COPD and asthmatic bronchitis are well 
grounded, VA has the duty to assist the veteran in developing 
facts pertinent to his claim.  38 C.F.R. § 3.159 (1999).

Unless a veteran suffers from one of the presumptive diseases 
listed under 38 C.F.R. § 3.309(e), a veteran's exposure to 
Agent Orange will not be presumed.  See McCartt, 12 Vet. App. 
164.  Instead, the appellant has to provide evidence 
indicating exposure to Agent Orange in order to satisfy the 
second element of Caluza (evidence of incurrence or 
aggravation of a disease or injury in service).  McCartt, 12 
Vet. App. at 168.

The Board notes that COPD and asthmatic bronchitis are not 
presumptive disorders pursuant to 38 C.F.R. § 3.309(e), and 
exposure to Agent Orange has not been shown in the record.  
Dr. Claxton, however, has related the current COPD and 
asthmatic bronchitis to exposure to Agent Orange while the 
veteran served in the Republic of Vietnam.  Therefore, the 
duty to assist mandates further development of these issues.

For example, the RO must request that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
United States Army and Joint Services Environmental Support 
Group (ESG)) research available unit records for evidence of 
exposure to Agent Orange.  

If, after reviewing the records from USASCRUR, the RO 
determines that the veteran's claimed exposure to Agent 
Orange is verified, then it should request an opinion 
concerning the etiology of the veteran's disorders prior to 
adjudicating the claims.  In this regard, the June and 
November 1997 VA opinions are inadequate.  

With respect to these inadequate opinions, the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this regard, the October 1996 Remand directed the examiner 
to provide an opinion concerning the relationship, if any, 
between the veteran's respiratory disorders with exposure to 
Agent Orange, and to provide a complete rationale.

However, the June 1997 opinion is inadequate because it 
appears to be based on an inaccurate medical history.  For 
example, the examiner noted that the COPD and the asthmatic 
bronchitis were related to Agent Orange in service because 
they began within a year or two after being reportedly 
exposed in service.  The medical record does not support this 
finding, however.  Instead, the record shows that COPD and 
asthmatic bronchitis were not diagnosed until many years 
after service.

Likewise, the November 1997 opinion is inadequate because no 
rationale was provided to support the conclusion that the 
disorders were not related to exposure to Agent Orange.  
Furthermore, the report is handwritten and barely legible.  
Therefore, the Board finds that the VA examiners did not 
fully comply with the October 1996 remand instructions.  
Stegall, 11 Vet. App. 268.

To reiterate, another medical opinion is only necessary if 
the RO determines, based on the records from USASCRUR, that 
the veteran was exposed to Agent Orange during service.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide any information 
that might corroborate his allegation 
that he was exposed to Agent Orange 
during his service in the Republic of 
Vietnam.  He should be requested to 
furnish as much detail as to the claimed 
exposure as possible.

2.  The RO should then provide the 
veteran's response, the veteran's service 
personnel records, and any other relevant 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to research available unit 
records for evidence of the veteran's 
claimed exposure to Agent Orange while in 
the Republic of Vietnam.

3.  If the RO determines that the veteran 
was exposed to Agent Orange during his 
service in the Republic of Vietnam, the 
RO should arrange for an appropriate VA 
pulmonary specialist, if available, to 
review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
COPD and/or asthmatic bronchitis were 
caused by exposure to Agent Orange in 
service.  The claims files must be made 
available to and reviewed by the examiner 
prior to the requested study, and this 
should be noted in the examiner's final 
report.  The examiner should also 
comment, if possible, with regard to the 
statements by Dr. Claxton and the June 
and November 1997 VA examiners discussed 
earlier in this action.  If the physician 
feels a physical examination is 
necessary, it should be scheduled.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The examination report must either be 
typed or written legibly.

4.  When the requested development has 
been completed, the RO should 
readjudicate the case.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran is hereby informed that he has a right to 
present any additional evidence or argument while the case is 
in remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purpose of this remand is to assist the 
veteran and to resolve a question of medical complexity.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



